People v Bonds (2016 NY Slip Op 01568)





People v Bonds


2016 NY Slip Op 01568


Decided on March 3, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 3, 2016

Mazzarelli, J.P., Sweeny, Manzanet-Daniels, Gische, JJ.


397 1642/78

[*1]The People of the State of New York, Respondent,
vRobert Bonds, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Adrienne M. Gantt of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (David P. Stromes of counsel), for respondent.

Order, Supreme Court, New York County (Richard D. Carruthers, J.), entered on or about July 25, 2013, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Regardless of whether defendant's correct point score is 140 or, as he claims, 115 points, we find no basis for a discretionary downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors raised by defendant were adequately accounted for in the risk assessment instrument, or
were outweighed by the seriousness of defendant's underlying offenses.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 3, 2016
CLERK